﻿46.	Barbados conveys to you, Sir, sincere congratulations on your election as President of this thirty-third session of the United Nations General Assembly. Your distinguished record of achievement eminently qualifies you to guide the deliberations of this body and my delegation pledges its full support to you as you discharge the responsibilities of your high office.
47.	Fully subscribing to the principle of universality of membership in the United Nations, Barbados warmly welcomes the admission of the Solomon Islands to membership iii this Organization. The independence of this new State is but another manifestation of the inexorable process of self-determination and decolonization, which represents the most outstanding achievement of the post-war era and of the United Nations.
48.	But there is still much left to be done to rid the world of colonialism in accordance with the landmark resolution 1514 (XV) of 1960. The situation in southern Africa continues to be a deadly threat to world peace. There, particularly in South Africa, minority governments without the support of millions of Africans continue to maim and murder and commit acts of repression against their citizens, both black and white. Time and time again that conduct has met with the verbal disapproval and condemnation of all reasonable people in our community of nations, as shown by the various resolutions of the United Nations. Yet, year after year, the United Nations is thwarted in its attempts to rid the world for all time of these senseless acts of criminality and this deliberate defiance of the conscience of the world.
49.	If the world is to be rid once and for all of the evil doctrine and practice of apartheid, then we must change from being a forum for talk and inaction to being an Organization fully intent on enforcing all the provisions of the Charter. As part of our programme we must be prepared to impose full economic and military sanctions against South Africa and the illegal regime in Rhodesia. Over three decades ago, Barbados was first among the nations of the world to show in a practical way its abhorrence of the doctrine of apartheid by invoking total economic sanctions against South Africa. We continue to enforce such sanctions and we urge all Members of this Organization to follow our example.
50.	Nothing that has happened within the past year convince j us that the racist Government in South Africa will willingly desist from its uncivilized course of action. We must reflect that it is only the continued pressure exerted by international opinion and by the five Western members of the Security Council and the courageous efforts of the liberation fighters under the leadership of SWAPO that have forced the South African Government reluctantly and half-heartedly to concede the right of the United Nations to participate in bringing Namibia to independence.
51.	The Government of Barbados is in complete agreement with the establishment of the United Nations Transition Assistance Group and the appointment of a United Nations Special Representative to ensure that free and fair elections on the principle of adult suffrage should take place as a preliminary to Namibian independence. The Security Council should not hesitate to use the full strength of the enforcement provisions of the Charter to ensure that South Africa fully complies with the decisions agreed upon by the Council for the early independence of Namibia. Barbados repeats its call, uttered a year ago, for the imposition of economic sanctions against South Africa.
52.	The Western Powers especially have a duty to the international community not to resile from principle in their approach to this matter. Too often the impression is given by those countries that morality in world affairs takes second place to their own economic interests and advantages. Barbados is fully aware of the importance of South Africa as a major source of supply of mineral resources for some of the Western industrialized nations. Their reliance on that country, based as it is on purely economic considerations and naked self-interest, should not provide a pretext for an abandonment of principle and for delaying the true independence of Namibia and the final liberation of the black people of South Africa.
53.	In the case of Zimbabwe, too, Barbados feels equally strongly that pressure must be brought to bear on the illegal Smith regime so that early independence can be achieved. The Anglo-American plan  still offers a real hope for the achievement of genuine majority rule. Here, too, the Western Powers have a duty to ensure that a satisfactory solution is achieved. For our part we will continue, wherever possible, to give support to the front-line African States and the Patriotic Front in their heroic struggle for the eradication of colonialism from Zimbabwe and the establishment of genuine democratic government and fundamental freedoms there.
54.	Those of us who do not resile from principle in the conduct of foreign relations must be deeply disturbed by the implications of yesterday's announcement that the Government of the United States has decided to issue a visa to the Rhodesian rebel Ian Smith to enter the United States. It is to be hoped that that is not the first step towards compromising the rights of the people of Zimbabwe. That decision constitutes, in our view, a grave departure from Security Council resolution 253(1968) and is another instance of the contradictory behaviour of great Powers which are critically placed to bring an early end, if they so choose, to acts of illegality and treason in Rhodesia.
55.	Barbados continues its principled support for the struggling Maubere people of East Timor. We deplore the decimation of large segments of the population of East Timor by Indonesia. As a small State, Barbados feels a special abhorrence at the way in which a more powerful country is trampling upon the rights of the people of a small and weaker one. We are appalled that so many people, so many nations, have chosen to be silent regarding the plight of the people of East Timor on grounds of political expediency. We are confident that the people of East Timor by their courage and pertinacity will emerge victorious from their grim struggle for independence. Barbados calls on Indonesia to adhere to General Assembly resolutions 3485 (XXX) of 1975 and 32/34 of 28 November 1977 and Security Council resolutions 384 (1975) and 389 (1976) and to terminate the invasion of East Timor at once.
56.	In other areas of the world, manifestations of colonialism still continue. In the Caribbean, for instance, we witness the wilful obstruction of the independence of Belize by Guatemala. The Government of Guatemala persists in its intransigent postulation of a spurious claim to the Territory of Belize, in defiance of world opinion and United Nations resolutions. The Government of Barbados cannot concede that Guatemala has a right to so much as a square inch of the Territory of Belize. There is grave danger that the yielding to Guatemala of any part of the Territory of Belize, no matter how small, would trigger a plethora of other territorial claims in Latin America resulting in instability and threats to the peace and security of Latin America and the Caribbean.
57.	While some colonial Powers have at last accepted the historical imperative to push forward with plans to lead Territories under their administration. to independence, there are others which hesitate to recognize the right of self-determination. Some also persist in acts of recolonization, while others maintain the illusory position that overseas Territories are part of their metropolitan centres. Those attitudes are prevalent in the Caribbean. They pose the danger that that area, which was first on the path to decolonization with the attainment of independence by the Republic of Haiti, may well be the last bastion in the world to be rid of colonialism.
58.	This Assembly should not be lulled into believing that the seeming semblance of somnolent tranquillity in the sunny Caribbean is a sign that the area is truly free and rid of the inevitable tensions arising from colonialism. Those of us who live in the Caribbean must renew our call to the colonial Powers and the neo-colonialists as well to hasten
the process of decolonization in the area and to desist from attempting to re-establish or perpetuate areas of influence which undermine genuine democratic freedom for Caribbean peoples.
59.	Very often when countries achieve formal independence they inherit institutional structures bequeathed by the departing colonial Power—structures which the ex- colonial Power continues to use to manipulate the decision-making of its erstwhile colony. These imperialist and neo-colonialist structures often stunt the economic development of third-world countries. Proposals for a transformation of these structures have been made and discussed at the sixth and seventh special sessions of the United Nations, at UNCTAD and at the Conference on International Economic Co-operation, and, recently, in the Committee Established under General Assembly Resolution 32/174, otherwise known as the Committee of the Whole.
60.	Barbados deplores the lack of progress in those bodies and attributes this to a dominance of obsolete mercantilist thought. We cannot accept that relations among nations should continue to be conducted on the basis of a "zero-sum" principle, which assumes that the extent of a country's increase in the enjoyment of goods and services is equal to the loss of goods and services enjoyed by other countries. These assumptions, while dismissed by modern economic thought, still continue to motivate the behaviour of negotiators from the developed countries.
61.	Developed countries, in the negotiations for a new international economic order, are still preoccupied with looking at quantifiable variables. Consequently they conclude that, since the relationship between the developed and the developing countries is asymmetrical, with a preponderance of economic power weighted in favour of , the developed countries, then it is possible to continue ad infinitum an international system of dependency without full and fair participation by the developing countries of the third world.
62.	This myopic view amounts to a serious miscalculation on the part of the developed countries. Harvey Leibenstein in his book Beyond Economic Man  has reminded us of Tolstoy's -critique in War and Peace of those military experts who predicted the outcome of battles by looking at the quantifiable elements of the strength of the opposing systems only. Historically, however, it has been proved that in such situations fighting spirit and morale often prove to be the more decisive factors.
63.	By the same token, developing countries, fired by the desire for better living standards, will ensure by their efforts that there is a transformation of the world economic order; but it will be a transformation whereby the terms of trade are more equitable, whereby technological development becomes the common property of all mankind and whereby those countries now overburdened by debt—the result of a system which places producers of manufactures in a superior position to the producers of primary products and raw materials—will be relieved of their anxieties. We third-world countries must ourselves," however, recognize
that we cannot wait for some deus ex machina to yield the result which is so anxiously sought by all of us in the developing world. We must renew our commitment to examine the problems thoroughly and to work patiently and systematically towards achieving at the earliest possible moment our goal of a new international economic order. Self-reliance and third-world solidarity and economic cooperation are important planks on which to build the strategy and foundation for such an order. Any division in the ranks of the developing countries will only be used by the industrialized nations for maintaining the wide and dangerous "economic divide" between North and South and between the industrialized and the non-industrialized.
64.	The Government of Barbados acknowledges the inestimable benefits which the presence of the United Nations in a troubled world has brought to all the peoples of the world. Its role in preventing another international conflagration within the past three decades is well known and recognized by all. Its specialized agencies have rendered yeoman service which has not attracted the same attention and publicity as certain political issues which the United Nations has been seized. The Government of Barbados believes that, despite these achievements, there is still room for improvement and that the specialized agencies of the United Nations could have been more effective in solving certain problems permanently had different approaches to the allocation of technical assistance been employed.
65.	As is well known, the quantum of assistance which a country receives is largely determined by its gross national product per capita. This results in a totally artificial and unrealistic evaluation of a country's wealth, with the absurd classification of certain countries with vast natural resources as poor and others with limited resources as wealthy. The application of this criterion to countries such as Barbados militates against the achievement of relative self-sufficiency, since, on the attainment of a certain level of development, vital assistance is withdrawn or inadequately distributed.
66.	Barbados recognizes that the financial resources at the disposal of the United Nations agencies are not boundless, but my Government contends that they may be more efficaciously and rationally used if criteria such as the size of the country, its potential for development and the finite nature of the problems confronting small island developing countries are properly taken into account in determining the quantum of assistance a country receives. Let us concentrate on curing, and not merely on alleviating, problems.
67.	Like other small island countries which have spoken before us, such as Iceland, Barbados places the greatest emphasis on the importance of the sea to the future of its economic well-being. The sea constitutes one of our most vital resources. That is why the Government of Barbados, despite a heavy financial burden and limited human resources, has faithfully participated in all sessions of the Third United Nations Conference on the Law of the Sea. It is therefore cause for regret that progress at that Conference has been slow. Too many issues still remain undecided.
68.	The position of Barbados is and always has been that the resources of the sea beyond national jurisdiction represent the common heritage of all mankind and that the exploitation of the sea-bed must not be conducted in a chaotic fashion, with multinational corporations engaged in a predatory scramble for the lion's share of the wealth of the sea. The development of sea-bed minerals must be regulated by a regime of law that reflects the just interests of all the peoples of the world. The resources of the sea-bed must be placed under an international authority so that the benefits may be shared by all, for the equitable distribution of the wealth of the sea-bed is another important element in the establishment of a new international economic order.
69.	Barbados accordingly supports the view of the Group of 77 expressed during the resumed seventh session of the Conference on the Law of the Sea,  which pointed to the dangers of uncoordinated action by individual countries. Barbados therefore categorically rejects plans now being hatched in the legislatures of certain developed and industrialized countries to take unilateral action in exploiting the resources of the sea-bed. We reiterate our conviction that the current deadlock between parties to the negotiations on the law of the sea must be ended to the satisfaction of the peoples of the world if we are to move one step further towards the achievement of an environment of peace and security.
70.	The appropriate specialized agencies of the United Nations also have a duty to assist small disadvantaged States to prepare adequate plans and take appropriate steps for policing and safeguarding the limited resources within their national jurisdictions. Many States in the developing world have passed legislation for the regulation of fishing and the exploitation of other resources within their territorial waters and exclusive economic zones and yet are unable to enforce such laws because of the absence of machinery to monitor adequately the areas of national jurisdiction.
71.	Within the Caribbean, we have had to stand idly by while rich nations, such as Japan, exploit our scarce sea resources without making any contribution to the economic well-being of the region and without any regard to the ecological and environmental damage to the area. We urge all Caribbean countries to take cognisance of the urgency of devising adequate combined protective measures to ensure the proper exploitation of the region's resources for the benefit of the region's peoples. We call on the world community to assist us in these endeavours.
72.	Barbados welcomed the convening of the tenth special session of the General Assembly, which was the largest and most representative meeting ever convened to consider the problem of disarmament. That session demonstrated the recognition that the arms race is a problem for all mankind and that its solution requires the widest range of inputs from every region in the world. This principle must be applied with vigilance, for all too often there will be the temptation to treat the problems of armaments as a private matter between nuclear States. The Final Document emanating from the tenth special session took cognisance of the role of the United Nations in the field of disarmament, although it represented a potpourri of suggestions reflecting divergences of opinion among the countries participating in the tenth special session.
73.	Despite the high-sounding words uttered at the special session, some nations are still proceeding with a build-up of arms. This gives cause for grave concern. The policy of Barbados is and always has been that disarmament should be general and complete, so as to create a situation where resources now wasted on non-productive military activity can be used for purposes of development.
74.	Barbados believes that the establishment of the Disarmament Commission as a deliberative body and subsidiary organ of the General Assembly is a significant advance towards the achievement of the goal of general and complete disarmament under effective international control. A blueprint for general and complete disarmament must be implemented without delay. This requires a supreme act of statesmanship on the part of the countries of the world. We must work through the United Nations to rid the world of the kind of insecurity that propels nations into the arms race under the misapprehension that the more arms they acquire the greater the security they will enjoy.
75.	Many developing countries have unfortunately been caught in the vortex of a race for the acquisition of armaments, albeit conventional. A major cause of the arms race in the developing world is the attempt by superior Powers to treat developing countries as spheres of influence. It behoves us all in the United Nations to strive to eliminate outdated geo-political concepts, such as the theory of the spheres of influence, by ensuring that the principle of non-interference in the internal affairs of countries is respected.
76.	In this connexion, small States, such as Barbados, must view with alarm the proliferation of mercenaries recruited from abroad, sometimes with the connivance of a foreign Government, to disrupt and dislocate governmental functions in other countries. Barbados deplores the use of mercenaries in certain parts of Africa and in Nicaragua not only as unwarranted interference in the affairs of those countries but as an attempt by undemocratic and unwanted regimes to silence the voices fighting for human rights and true liberation.
77.	We in the developing world should ourselves be aware that the sale of conventional arms is another means by which the transfer of resources is effected from the undeveloped to the industrialized and developed world. It is the self-interest of the latter group of nations that continues to lead to the misuse of scarce resources and to a still greater widening of the gap between the "haves" and the "have-nots". Developing countries should not mistakenly continue to believe that their true interests are served by ready access to military assistance. For these reasons, we support the initiative of the Government of Mexico in undertaking a study of the. build-iv of conventional arms in an effort to arrive at a convention for their limitation.
78.	Barbados believes that nations cannot fulfil the aspirations of their people in an atmosphere of violence, and that is why the Government of Barbados has resolutely supported action to eliminate international terrorism of all kinds. Barbados therefore subscribes to the Montreal, Hague and Tokyo Conventions, which were designed to create an orderly international environment. However, Barbados feels that the international environment can be secure only if the rule that there is "no safe haven" is applied to international criminals. We recognize that small countries, while subscribing to the principle of aut dedere aut judicare, might not have the capacity to implement this principle effectively. In such cases bigger countries must be prepared to assume responsibility for bringing international criminals to justice, thus assisting the smaller countries, which do not have the capacity to do this, to comply with international law without sustaining reprisals from criminal groups with greater resources than the small States themselves.
79.	There are other areas of the world where the attainment of peace and security is still an intractable problem. I now make mention of two in particular.
80.	In the Middle East, disorder remains of the kind that can easily spread to the rest of the world. The Government of Barbados believes that negotiations should take place between all the parties involved to bring a just, comprehensive and lasting peace to the region. Security Council resolutions 242 (1967) and 338 (1973) constitute the basis of any such solution.
81.	Barbados applauds the efforts made at Camp David by Egypt and Israel, because we are convinced that any dialogue helps to increase the possibility of understanding between the protagonists in the Middle East. However, the Camp David talks in themselves cannot bring in the region the peace that is hoped for, for just as it is unrealistic to talk of a solution that does not include the recognition of the right of Israel to exist within secure boundaries, so it is equally idealistic to contemplate a solution that does not recognize the rights and aspirations of the millions of Palestinians at present forced to live in other countries, on the West Bank and in Israel, without a real homeland of their own. Barbados believes that the Palestinians and their just claims cannot be wished out of existence, and that their right to determine their destiny is inalienable and must be respected.
82.	I am sure that everyone in this Assembly who listened this morning to the eloquent and moving speech by Mr. Kyprianou, the distinguished President of the Republic of Cyprus [22nd meeting], must have been moved by the sincerity of his remarks about his country's problems. His challenge to the world community to assist in re-establishing a demilitarized Cyprus, with its independent sovereignty intact, is one that this Assembly should accept. Barbados regrets that that country remains occupied by foreign troops, with its two great communities still locked in antagonistic - postures. Barbados supports the United Nations resolutions on Cyprus and hopes that negotiations between the two communities will lead to the development of an understanding that will result in the early withdrawal of foreign troops from Cypriot territory, for only in this way will tension be eased and peace and security in this area secured.
83.	The Secretary-General's report on the work of the Organization [A/33jl] stresses the importance of a highly efficient impartial international civil service, when; men and women of ability from every region perform their duties with impartiality and integrity. Barbados subscribes to this ideal, but we should be completely disingenuous if we did not assert clearly and unequivocally that we are a long way from attaining the ideal wished for by all countries. My delegation also wishes to point out that the weaknesses evidenced in the structure of the Secretariat are not limited to the external political pressures adverted to in the report. To be sure, Barbados deplores the unseemly pressure exerted by certain States and the sometimes veiled intimidatory tactics that are employed.
84.	But within the bureaucracy itself the lofty principles adumbrated .in the Secretary-General's report often seem not to be applied. There are far too many Secretariat employees who tiptoe in fear around the corridors of the United Nations whispering that they are victims of racism -and sexism but are afraid to seek redress because they are terrified of any reprisals that such action may incur.
85.	The Secretary-General's report refers to difficulties in recruiting women at senior levels in the Secretariat and explains that the problem stems from finding "suitable and available women candidates" [see A/33/1, sect. XI]. Barbados is flabbergasted at this claim, inasmuch as my Government has submitted the names of well-qualified Barbadian women to the United Nations Office of Personnel Services during the past year and up to now there has been no positive action taken by the Secretariat to recruit these women. Barbadian and Caribbean women have successfully completed their studies at some of the most reputable universities in the world, work in all of the professions in our countries and have demonstrated the capacity to shoulder responsibilities as well as any man. I make bold to say that there is no work in the Secretariat for which vacancies exist that women in the Caribbean cannot undertake.
86.	My Government believes that the time has come for the United Nations to work our precise guidelines to be used in the recruitment of women and other persons from developing countries in order to ensure the elimination of the cultural bias which has historically minimized the chances of candidates from the developing world. The Government of Barbados stands by the principles in General Assembly resolution 32/17 B of 1977, which Barbados took the initiative of sponsoring at the thirty- second session of the General Assembly, as the most effective way of ensuring that regional imbalances in the Secretariat are corrected and the principle of equitable geographical distribution fully implemented.
87.	With these qualifications, my Government thanks the Secretary-General for the excellent report he has produced. The world is grateful for the characteristically outstanding services he has rendered throughout the past year.
88.	Let me, in conclusion, restate some of the principles which my country applies in the conduct of foreign affairs. Small as we are, we are irrevocably committed to morality in international affairs. We reject duplicity, double-talk and subterfuge as constituting a primitive approach to diplomacy. The practice of primitive diplomacy is one of the major obstacles to the solution of the world's problems.
89.	We call on this body to make a new start at this thirty-third session of the General Assembly and to rededicate and recommit itself to fairness, equity, rationality and truth in world affairs. This is our inescapable obligation to the millions of diverse peoples whose hopes depend on decisions made here in this United Nations. History will never absolve us for failing them.









